Citation Nr: 0933448	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  03-12 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, claimed as secondary to service-connected chronic 
lumbar syndrome with degenerative disc disease.

2.  Entitlement to service connection for a left ankle 
disorder, claimed as secondary to service-connected chronic 
lumbar syndrome with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1961 to May 1965.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  This case was previously before the Board in 
December 2007, at which time it was remanded for further 
evidentiary development.  It has returned to the Board and is 
again ready for appellate action.     

As support for his claim, the Veteran presented testimony at 
a hearing before a Veterans Law Judge at the RO (Travel Board 
hearing) in December 2006.  Due to technical difficulties the 
Veteran was provided the opportunity appear for another 
hearing.  Pursuant thereto, he presented testimony at a 
videoconference hearing before the undersigned Veterans Law 
Judge in August 2007.   


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of osteoarthritis in 
his left knee and left ankle.

2.  There is probative evidence suggesting that the Veteran's 
current left knee disorder did not develop as secondary to 
his service-connected chronic lumbar syndrome with 
degenerative disc disease.  

3.  There is no probative evidence that the Veteran's current 
left ankle disorder developed as secondary to his service-
connected chronic lumbar syndrome with degenerative disc 
disease.


CONCLUSIONS OF LAW

1.  A left knee disorder is not proximately due to, the 
result of, or chronically aggravated by service-connected 
chronic lumbar syndrome with degenerative disc disease.  38 
U.S.C.A. §§ 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.310 (2008).

2.  A left ankle disorder is not proximately due to, the 
result of, or chronically aggravated by service-connected 
chronic lumbar syndrome with degenerative disc disease.  38 
U.S.C.A. §§ 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in July 2002, July 
2003, and September 2008.  These letters effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
his claim, (2) informing the Veteran about the information 
and evidence the VA would seek to provide, and (3) informing 
the Veteran about the information and evidence he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the 
RO has provided all notice required by the VCAA as to the 
three elements of notice.  38 U.S.C.A. § 5103(a).  See 
Pelegrini II; Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence or absence of notice 
of this element in this case is of no consequence because it 
is no longer required by law.

Furthermore, the September 2008 letter from the RO further 
advised the Veteran that a disability rating and an effective 
date will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he 
has received all required notice in this case, such that 
there is no error in content. 

However, the Board acknowledges the RO did not provide VCAA 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded until after the rating decision on appeal; thus, 
there is a timing error as to the additional VCAA notice.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, 
the U.S. Court of Appeals for Veterans Claims (Court) held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, additional VCAA notice was 
provided in September 2008, after issuance of the initial 
unfavorable AOJ decision in November 2002.  However, both 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) and the Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, with a subsequent 
readjudication of the claim, so that the essential fairness 
of the adjudication, as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (holding that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

In this case, after initially providing VCAA notice in July 
2002 and July 2003, followed by subsequent VCAA and Dingess 
notice in September 2008, the RO readjudicated the claim in 
an SSOC dated in July 2009.  Thus, the timing defect in the 
notice has been rectified.  In any event, the Veteran has 
never alleged how any timing error prevented him from 
meaningfully participating in the adjudication of his claim.  
As such, the Veteran has not established prejudicial error in 
the timing of VCAA notice.  See Shinseki v. Sanders / 
Simmons, 129 S. Ct. 1696 (2009).

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), VA treatment 
records, and medical records from the Social Security 
Administration (SSA).  Private treatment records also have 
been associated with the claims file.  The Veteran and his 
representative also have submitted several statements in 
support of his claim.  Further, he was provided with two 
opportunities to present testimony before a Veterans Law 
Judge in connection with his claim.  He also was provided 
with a VA examination in April 2008 for the disabilities 
currently on appeal.  Finally, in an August 2009 SSOC notice 
response, the Veteran indicated that he had no other evidence 
to submit in substantiation of his claim.  Therefore, there 
is no indication that any additional evidence remains 
outstanding; therefore, the duty to assist has been met.  
38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its December 2007 remand.  Specifically, 
the RO was instructed to provide the Veteran with VCAA notice 
as required by Dingess, supra; and to provide the Veteran 
with a VA orthopedic examination of his left knee and left 
ankle to determine whether any disability of the left knee 
and left ankle is at least as likely as not due to, or 
aggravated by, his service-connected chronic lumbar syndrome 
with degenerative disc disease.  The Board finds that the RO 
has complied with these instructions and that the April 2008 
VA examination report substantially complies with the Board's 
December 2007 remand directives.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

Analysis

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In addition, a disability also can be service connected if it 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, 
secondary service connection may also be established by any 
increase in severity (i.e., aggravation) of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease.  38 C.F.R. § 3.310(b).  
See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  A claim 
for secondary service connection requires competent medical 
evidence linking the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 509, 
512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both 
indicating, like Velez, that competent medical nexus evidence 
is required to associate the secondary disorder with the 
service-connected disability).  

In short, in order to establish entitlement to service 
connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Wallin, 11 Vet. App. at 512.

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the Veteran to 
establish a pre-aggravation baseline level of disability for 
the nonservice-connected disability before an award of 
service connection may be made.  Given what appear to be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which clearly favors the 
claimant.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

A.  Left Knee Disorder

In this case, the Veteran contends that he currently has a 
left knee disorder that is the result of his service-
connected chronic lumbar syndrome with degenerative disc 
disease, which was incurred during service.  See, e.g., VA 
Form 9 dated in May 2003, the Veteran's statement dated in 
October 2004, and videoconference hearing transcript dated in 
August 2007.

As previously mentioned, the threshold criterion for service 
connection, including on a secondary basis, is the existence 
of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 
Vet. App. at 225.  In this regard, a VA examiner recently 
diagnosed the Veteran with osteoarthritis in the left knee.  
See VA examination report dated in April 2008.  A VA 
treatment record dated in May 2004 also noted degenerative 
joint disease in the knees.  See VA treatment record dated in 
May 2004.  Thus, the evidence of record confirms that the 
Veteran currently has a left knee disorder.

With regard to the Veteran's assertion that his left knee 
disorder developed secondary to his chronic lumbar syndrome 
with degenerative disc disease, the April 2008 VA examination 
failed to establish the necessary link between the Veteran's 
current left knee disorder and his service-connected chronic 
lumbar syndrome with degenerative disc disease.  Velez, 11 
Vet. App. at 158; see also Wallin, 11 Vet. App. at 512, and 
McQueen, 13 Vet. App. at 237.  More specifically, the April 
2008 VA examiner indicated that "it would be mere 
speculation to state that...the left knee...osteoarthritis is 
secondary or a result of his service-connected degenerative 
disc disease of his lumbar spine.  It would also be 
speculative to state that the service-connected lumbar 
disability has aggravated or accelerated the left ankle... 
disabilit[y]." See VA examination report dated in April 
2008.  A September 2002 VA examiner also found it to be a 
speculation that the Veteran's left knee disorder is the 
result of his service-connected chronic lumbar syndrome with 
degenerative disc disease; the September 2002 VA examiner 
emphasized that the Veteran's assertion of a positive nexus 
"did not rise to the level of medical certainty or even as 
likely as not."  See VA examination report dated in 
September 2002.  Furthermore, no medical evidence supports 
the Veteran's assertion.  See Boyer, 210 F.3d  1351; Maggitt, 
202 F.3d 1370.  Specifically, no post-service medical records 
obtained by VA or submitted by the Veteran link his left knee 
disorder to his chronic lumbar syndrome with degenerative 
disc disease; these medical reports simply do not in any way 
associate his left knee disorder with his chronic lumbar 
syndrome with degenerative disc disease.  In fact, private 
treatment records from Dr. W.P., indicate that he reassured 
the Veteran during treatment in 1997 that his knee disorder 
was "just [] normal wear-and-tear...due to his body weight, 
age, and the kind of work that he [had] done in the past."  
See private treatment record from Dr. W.P., dated in May 
1997.  Thus, as a whole, post-service medical records provide 
negative evidence against the Veteran's left knee disorder 
claim.
  
Additionally, without evidence showing that they have medical 
training or expertise, neither the Veteran nor his 
representative is competent to offer a medical opinion as to 
a secondary relationship between the Veteran's current left 
knee disorder and his service-connected chronic lumbar 
syndrome with degenerative disc disease.  See 38 C.F.R. § 
3.159(a)(2); Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Thus, the Board finds that service connection 
on a secondary basis for the Veteran's current left knee 
disorder is not warranted.  Although the Veteran is entitled 
to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).
  
B.  Left Ankle Disorder

The Board now turns to analysis of the evidence regarding the 
Veteran's left ankle disorder, which he contends is the 
result of his service-connected chronic lumbar syndrome with 
degenerative disc disease, which was incurred during service.  
See, e.g., VA Form 9 dated in May 2003 and videoconference 
hearing transcript dated in August 2007.

As already stated, the threshold criterion for service 
connection, including on a secondary basis, is the existence 
of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 
Vet. App. at 225.  In this regard, a VA examiner recently 
diagnosed the Veteran with osteoarthritis in the left ankle.  
See VA examination report dated in April 2008.  A VA 
treatment record dated in May 2004 also noted degenerative 
joint disease in the ankles.  See VA treatment record dated 
in May 2004.  Thus, the evidence of record confirms that the 
Veteran currently has a left ankle disorder.

With regard to the Veteran's assertion that his left ankle 
disorder developed secondary to his chronic lumbar syndrome 
with degenerative disc disease, the April 2008 VA examination 
failed to establish the necessary link between the Veteran's 
current left ankle disorder and his service-connected chronic 
lumbar syndrome with degenerative disc disease.  Velez, 11 
Vet. App. at 158; see also Wallin, 11 Vet. App. at 512, and 
McQueen, 13 Vet. App. at 237.  More specifically, after 
reviewing the Veteran's claims file and a detailed 
examination of the Veteran's left ankle, the April 2008 VA 
examiner indicated that "it would be mere speculation to 
state that...the left ankles [sic] osteoarthritis is secondary 
or a result of his service-connected degenerative disc 
disease of his lumbar spine.  It would also be speculative to 
state that the service-connected lumbar disability has 
aggravated or accelerated the left ankle... disabilit[y]."  
See VA examination report dated in April 2008.  Furthermore, 
no medical evidence supports this assertion.  See Boyer, 
210 F.3d  1351; Maggitt, 202 F.3d 1370.  Specifically, no 
post-service medical records obtained by VA or submitted by 
the Veteran link his left ankle disorder to his chronic 
lumbar syndrome with degenerative disc disease.  These 
medical reports simply do not in any way associate his left 
ankle disorder with his chronic lumbar syndrome with 
degenerative disc disease.  

With regard to a February 2007 statement of the Veteran's 
private treating physician, Dr. A.F., indicating that the 
Veteran's left ankle pain "is possibly related to his lower 
back complaints," the Board finds this statement to be of 
little probative value because of the lack of any indication 
that a review of the Veteran's pertinent STRs or other post-
service records was conducted by Dr. A.F.  See Elkins v. 
Brown, 5 Vet. App. 478 (1993); Black v. Brown, 5 Vet. App. 
177 (1993) (highlighting doctor's failure to consider the 
relevant pre- and post-service medical history).  

In this regard, one of the factors for assessing the 
probative value of a medical opinion is the physician's 
access to the claims file.  Prejean v. West, 13 Vet. 444, 
448-9 (2000).  An opinion that is based on review of the 
entire record may be more probative than an opinion that is 
based on reported history.  Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  But a lack of review of a VA claims file does 
not render a medical opinion incompetent.  See generally 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In the 
present case, lack of review of the Veteran's STRs and post-
service medical records was significant because of a lack of 
any medical opinion relating the Veteran's current left ankle 
disorder to his chronic lumbar syndrome with degenerative 
disc disease.  As such, the April 2008 VA examination report 
and post-service treatment records outweigh the 
aforementioned medical evidence. 

In this regard, medical history provided by a Veteran and 
recorded or transcribed by an examiner without additional 
enhancement or analysis is not competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court 
also has held that the Board is not bound to accept medical 
opinions that are based on history supplied by the Veteran, 
where that history is unsupported by medical evidence.  See 
Boggs v. West, 11 Vet. App. 334, 340 (1998).  In this case, 
Dr. A.F.'s medical opinion that the Veteran's left ankle 
disorder may be related to his lower back disorder is 
unsupported by any actual examination report or treatment 
reports of the Veteran's ankles.  The Board finds the 
examination and treatment reports to be of greater probative 
value as they were documented after a review of the Veteran's 
in-service and post-service medical history.  Thus, the Board 
finds that the February 2007 statement by Dr. A.F., to be of 
limited probative value.        

As a whole, post-service medical records provide negative 
evidence against the Veteran's left ankle disorder claim.
  
Additionally, without evidence showing that they have medical 
training or expertise, neither the Veteran nor his 
representative is competent to offer a medical opinion as to 
a secondary relationship between the Veteran's current left 
ankle disorder and his service-connected chronic lumbar 
syndrome with degenerative disc disease.  See 38 C.F.R. § 
3.159(a)(2); Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Thus, the Board finds that service connection 
on a secondary basis for the Veteran's current left ankle 
disorder is not warranted.  Although the Veteran is entitled 
to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert, 
1 Vet. App. at 53.
  

ORDER

Service connection for a left knee disorder as secondary to 
the service-connected chronic lumbar syndrome with 
degenerative disc disease is denied.

Service connection for a left ankle disorder as secondary to 
the service-connected chronic lumbar syndrome with 
degenerative disc disease is denied.



____________________________________________
A. BRYANT	
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


